Case 1:20-cv-01240-TWP-MPB Document 21 Filed 06/25/20 Page 1 of 3 PageID #: 55




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 ONYEKA WALTER OLIEH,                                  )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:20-cv-01240-TWP-MPB
                                                       )
 OTTO,                                                 )
                                                       )
                               Defendant.              )

                                ENTRY ON PENDING MOTIONS
                               AND ORDER DISMISSING ACTION

         Pending before the Court are several Motions for Default Judgment (Dkts. 8, 10, 11, 12,

 15, 16 and 18), several Motions for Final Judgment (Dkts. 9, 13, 19 and 20), and a Motion for

 Proof of Service (Dkt. 14). Plaintiff Onyeka Walter Olieh ("Mr. Olieh") provides no basis for any

 of the pending motions, moreover, a clerk's default or default judgment is not warranted because

 Defendant Otto has not been served process. More importantly, as explained below, because this

 Court has no jurisdiction to hear this case, all of the pending motions must be denied as moot.

         Mr. Olieh initiated this action on April 24, 2020, citing claims of negligence, defamation

 of character, breach of trust, forgery, landlord fraud, invasion of privacy, home renters insurance

 fraud, obtaining funds under false pretense, concealment of home renters insurance fraud, and

 trauma and emotional distress; against his landlord, Defendant Otto. (Dkt. 1 at 5-6). All of the

 events alleged in the Complaint took place in Dallas, Texas. In the Complaint, Mr. Olieh alleges

 that he is a citizen of Nigeria, and Otto is a citizen of Texas, incorporated under the laws of Texas

 and has its principal place of business in Texas.

         In the Entry of April 27, 2020, the Court screened the Complaint and explained that it is

 subject to dismissal for lack of jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B) because of a
Case 1:20-cv-01240-TWP-MPB Document 21 Filed 06/25/20 Page 2 of 3 PageID #: 56




 lack of personal jurisdiction over Otto and improper venue (Dkt. 4). The Court gave the Mr. Olieh

 an opportunity to amend his Complaint no later than May 22, 2020, and show cause why this case

 should not be dismissed because of a lack of jurisdiction.

         On May 4, 2020, Mr. Olieh filed a response to the Court's Screening Entry and submitted

 supporting exhibits (Dkt. 5; Dkt. 7). Mr. Olieh explained that he lives in Indianapolis, Indiana,

 "State of Texas is not my venue," and "State of Texas does not have personal jurisdiction over

 me." (Dkt. 5 at 1; Dkt. 5-2 at 1; Dkt. 5-3 at 1.)

         These assertions do not address or cure the jurisdictional problems of Plaintiff's action that

 were discussed in the Court's Screening Entry, specifically the lack of personal jurisdiction over

 Defendant Otto and improper venue. Mr. Olieh has pled that Defendant Otto is a citizen of Texas.

 For a court to have personal jurisdiction over a defendant, the Due Process Clause requires that

 the defendant have certain minimum contacts with the state such that the maintenance of the suit

 does not offend traditional notions of fair play and substantial justice. Howell v. Clark Cty.

 Collection Serv., LLC, 2015 U.S. Dist. LEXIS 32259, at *3–4 (S.D. Ind. Mar. 16, 2015). And,

 although Mr. Olieh may live in Indianapolis, none of the wrongs alleged in the Complaint occurred

 in Indianapolis. Because Mr. Olieh has failed to show proper venue or personal jurisdiction over

 the Defendant Otto, this action must dismissed for lack of jurisdiction. As the Court noted in its

 Screening Entry, the Northern District of Texas, where Dallas is located and where the events

 giving rise to this action occurred, may be the appropriate venue for Mr. Olieh to file his

 Complaint.

         For the reasons stated above, this matter is DISMISSED for lack of jurisdiction. The

 pending motions, dkt.[8], dkt.[9], dkt. [10], dkt. [11], dkt. [12], dkt. [13], dkt. [14], dkt.[15], dkt.

 [16], dkt. [18], dkt. [19], and dkt. [20] are DENIED AS MOOT. This case is now closed.




                                                     2
Case 1:20-cv-01240-TWP-MPB Document 21 Filed 06/25/20 Page 3 of 3 PageID #: 57




        Final judgment consistent with this Entry will be issued under separate order.

        SO ORDERED.


        Date:    6/25/2020

 Distribution:

 ONYEKA WALTER OLIEH
 2326 Hermitage Court
 Indianapolis, IN 46224




                                                3
